      Case 3:16-cr-00104-LMA-EWD        Document 336     06/05/20 Page 1 of 5



                      UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                                       CRIMINAL ACTION

VERSUS                                                                     No. 16-104

ALVIN WATTS, III                                                          SECTION I

                               ORDER & REASONS

      Before the Court is defendant Alvin Watts, III’s (“Watts”) motion 1 to reduce his

sentence pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), 2 which the government opposes. 3

For the following reasons, the motion is denied.

                                          I.

      On August 22, 2018, a jury found Watts guilty of all four counts of the

indictment, which charged him with one count of conspiracy to possess, transport and

traffic in embezzled pre-retail medical products and stolen property; one count of

trafficking in stolen and embezzled pre-retail medical products; one count of

transportation of stolen property; and one count of receipt, possession, concealment,




1 R. Doc. No. 326.
2  Watts also captions his motion as being brought pursuant to 18 U.S.C. §
3582(c)(1)(B), which provides that a court “may modify an imposed term of
imprisonment to the extent otherwise expressly permitted by statute or by Rule 35 of
the Federal Rules of Criminal Procedure.” Federal Rule of Criminal Procedure 35
provides that a court may correct or reduce a defendant’s sentence for arithmetical,
technical, or other clear errors, or upon the government’s motion for substantial
assistance. Fed. R. Crim. P. 35. Section 3582(c)(1)(B) is, therefore, inapplicable, as
Watts does not contend that his sentence falls into any of those categories.
3 R. Doc. No. 332.
          Case 3:16-cr-00104-LMA-EWD        Document 336     06/05/20 Page 2 of 5



storage, and sale of stolen property, in violation of 18 U.S.C. §§ 2, 371, 670, 2314, and

2315. 4

          On May 15, 2019, the Court sentenced Watts to concurrent terms of 60 months

for count one and 108 months for counts two through four in the custody of the Bureau

of Prisons (“BOP”), to be followed by concurrent terms of three years of supervised

release. 5 Watts is currently incarcerated at FCI Oakdale. 6

          Counsel for Watts filed a notice of appeal to the United States Court of Appeals

for the Fifth Circuit from his convictions, sentences, and final judgment on May 22,

2019. 7 Appellate briefing was completed on March 12, 2020. 8 Watts filed the instant

motion on May 11, 2020. 9 To date, the Fifth Circuit has not ruled on Watts’s direct

appeal.

                                             II.

          In relevant part, section 3582(c)(1)(A) of the First Step Act provides that a

court may not modify a term of imprisonment unless a motion is made after the

defendant has exhausted his administrative remedies and the court, after considering

the factors set forth in 18 U.S.C. § 3553(a), finds that “extraordinary and compelling

reasons warrant such a reduction.” 18 U.S.C. § 3582(c)(1)(A)(i). The reduction must




4 R. Doc. Nos. 1 & 184.
5 R. Doc. No. 294.
6 See R. Doc. No. 332-1, at 1.
7 R. Doc. No. 298.
8 See Appeal No. 19-30407.
9 R. Doc. No. 326.



                                              2
       Case 3:16-cr-00104-LMA-EWD        Document 336     06/05/20 Page 3 of 5



also be “consistent with applicable policy statements issued by the Sentencing

Commission.” Id.

      Section 3582 allows a court to consider a defendant’s motion for modification

of a term of imprisonment only “after the defendant has fully exhausted all

administrative rights to appeal a failure of the Bureau of Prisons to bring a motion

on the defendant’s behalf or the lapse of 30 days from the receipt of such a request by

the warden of the defendant’s facility, whichever is earlier[.]” 18 U.S.C. §

3582(c)(1)(A).

      Watts’s motion does not initially assert that he has submitted a request for

compassionate release to the warden of the facility at which he is being held. 10

Instead, he argues that because “Federal Prison Oakdale Warden Myers presents as

a biased decisionmaker, Movant is subjected to undue prejudice giving cause for the

exhaustion of administrative protocols to become an exercise in futility[.]” 11 Watts

subsequently states in his motion that “[d]ated April 23, 2020, Federal Prison

Oakdale Warden Myers denied [an] early release petition[,] citing having served less

than 50 percent of the term of imprisonment as the disqualifying factor.” 12

      Watts supplemented the record with a memorandum from Warden Myers

informing Watts that he has been identified as an individual with certain medical

conditions that increase his risk of experiencing a more severe illness if he contracts




10 See R. Doc. No. 326.
11 Id. at 1.
12 Id. at 3–4.



                                          3
       Case 3:16-cr-00104-LMA-EWD          Document 336      06/05/20 Page 4 of 5



COVID-19. 13 Watts additionally supplemented the record with a letter from the

Oakdale FCI Union representative to the Occupational Safety and Health

Administration, which alleges that Warden Myers is improperly addressing the risks

that COVID-19 imposes to prison employees and inmates. 14

       The government argues in opposition that the Court lacks jurisdiction over

Watts’s motion for two reasons—first, the case is still pending on appeal before the

Fifth Circuit and, second, Watts failed to exhaust his administrative remedies. 15

                                            III.

       “[A]n appeal of a judgment determining the entire action divests the district

court of jurisdiction, while that appeal is pending, over any further matters for that

action, ‘except in aid of the appeal or to correct clerical errors.’” United States v. Pena,

713 F. App’x 271, 272–73 (5th Cir. 2017) (quoting Nicol v. Gulf Fleet Supply Vessels,

Inc., 743 F.2d 298, 299 (5th Cir. 1984)). The Court has three options in a case such

as this where “a timely motion is made for relief that the court lacks authority to

grant because of an appeal that has been docketed and is pending.” Fed. R. Crim. P.

37(a). The Court may defer considering the motion; deny the motion; or state either

that it would grant the motion if the court of appeals remands for that purpose or

that the motion raises a substantial issue. Id.

       The Court agrees with the government that it lacks jurisdiction over the

instant motion because Watts’s appeal is still pending before the Fifth Circuit.



13 R. Doc. No. 331.
14 R. Doc. No. 335.
15 R. Doc. No. 332, at 2, 5.



                                             4
       Case 3:16-cr-00104-LMA-EWD       Document 336     06/05/20 Page 5 of 5



Therefore, the Court will exercise its second option under Rule 37(a) and deny the

motion without prejudice to renew if this Court re-obtains jurisdiction.

                                         IV.

      Accordingly,

      IT IS ORDERED that Watts’s motion to reduce his sentence pursuant to 18

U.S.C. § 3582(c)(1)(A)(i) is DENIED without prejudice to renew if this Court re-

obtains jurisdiction.

      New Orleans, Louisiana, June 5, 2020.



                                           _______________________________________
                                                     LANCE M. AFRICK
                                           UNITED STATES DISTRICT JUDGE




                                          5
